Title: From John Adams to Jonathan Meredith, 29 August 1819
From: Adams, John
To: Meredith, Jonathan



Quincy August 29. 1819.

I have no hesitation of the 5th: nor in expressing my entire approbation of your design
“The proper study of Mankind is Mann”
I have read the Volume of Heckewelder with delight.
Our venerable ancestors have been deficient in their attention to the Philosophy, the religion, the languages, the customs and manners of their Aboriginal Co-patriots. I wish that some gentlemen would engage in a similar work relative to the African negroes; and that some other would give us a dissertation on the White bulls, fat, sleek, tame, harmless and lazy that walk the streets of Calcutta.
I am well aware of the infinite difficulties of these studies; the allmost impossibility of commuting languages, the ignorance, bad faith of Interpreters &c &c &c.
Every inquirer after truth is dear to me. I am /  therefore, dear Sir, Your sincere friend / and humble Servant
John Adams.